Exhibit 10.1

EMPLOYMENT AGREEMENT

BETWEEN

BCB COMMUNITY BANK AND DONALD MINDIAK

This Employment Agreement (the “Agreement”) is made effective as of the 6th day
of July, 2010 (the “Effective Date”), by and between BCB Community Bank, a New
Jersey chartered bank (the “Bank”) with its principal offices at Bayonne, New
Jersey, and DONALD MINDIAK (“Executive”). Any reference to the “Company” shall
mean BCB Bancorp, Inc., or any successor thereto.

WHEREAS, the Bank wishes to assure itself of the continued services of Executive
for the period provided in this Agreement; and

WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive for Executive to achieve the financial and performance
objectives of the Bank, the parties desire to enter into this Agreement; and

WHEREAS, the Bank desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES

During the term of this Agreement Executive agrees to serve as President and
Chief Executive Officer of the Bank (the “Executive Position”), and will perform
all duties and will have all powers associated with such position as set forth
in any job description provided to Executive by the Bank and as may be set forth
in the Bylaws of the Bank. In addition, Executive shall be responsible for
establishing the business objectives, policies and strategic plans of the Bank,
in conjunction with the Boards of Directors of the Bank (“Board”). During the
term of the Agreement, Executive also agrees to serve, if elected, as an officer
and/or director of any subsidiary or affiliate of the Bank and in such capacity
carry out such duties and responsibilities reasonably appropriate to that
office.

 

2. TERM AND ANNUAL REVIEW

(a) Term. The term of this Agreement will begin as of the Effective Date and
will continue for thirty-six (36) full calendar months thereafter. Commencing on
the day following execution of this Agreement, the term of this Agreement shall
extend for one day each day until such time as the Board or Executive elects not
to extend the term of this Agreement by giving written notice to the other party
of non-renewal (“Non-Renewal Notice”), in which case the term of this Agreement
shall become fixed and shall end on the third anniversary of the date of such
Non-Renewal Notice.



--------------------------------------------------------------------------------

(b) Annual Review. On an annual basis, at least thirty (30) and not more than
sixty (60) days prior to each anniversary of the Effective Date, the
disinterested members of the Board will conduct a comprehensive performance
evaluation and review of Executive’s performance, and the results thereof will
be included in the minutes of the Board’s meeting.

(c) Continued Employment Following Expiration of Term. Nothing in this Agreement
shall mandate or prohibit a continuation of Executive’s employment following the
expiration of the term of this Agreement, upon such terms and conditions as the
Bank and Executive may mutually agree.

 

3. PERFORMANCE OF DUTIES

During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive will devote all of his business time, attention, skill and
efforts to the faithful performance of his duties under this Agreement,
including activities and duties directed by the Board. Notwithstanding the
preceding sentence, subject to the approval of the Board, Executive may serve as
a member of the board of directors of business, community and charitable
organizations, provided that in each case such service shall not materially
interfere with the performance of his duties under this Agreement, adversely
affect the reputation of the Bank or any other affiliates of the Bank, or
present any conflict of interest. Executive will present annually to the Board
for its review and approval, a list of organizations in which Executive is
participating or proposes to participate. Such service to and participation in
outside organizations will be presumed for these purposes to be for the benefit
of the Bank, and the Bank will reimburse Executive his reasonable expenses
associated therewith, to the extent Executive’s expenses are not reimbursed by
such organizations.

 

4. COMPENSATION AND REIMBURSEMENT

(a) Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in Section 1, the Bank will provide
Executive the compensation specified in this Agreement. The Bank will pay
Executive a salary of not less than $217,500 per year (“Base Salary”). Such Base
Salary will be payable in accordance with the customary payroll practices of the
Bank. During the period of this Agreement, Executive’s Base Salary shall be
reviewed at least annually. Such review may be conducted by the compensation
committee (the “Committee”) designated by the Board. Any change in Base Salary
will become the “Base Salary” for purposes of this Agreement.

(b) Bonus and Incentive Compensation. Executive shall be eligible to receive up
to $125,000 in a performance bonus for the first calendar year in which the
Agreement takes effect, and for each calendar year thereafter Executive shall be
eligible to receive up to 50% of Base Salary in a performance bonus. Payment of
a performance bonus, if applicable, shall be made no later March 15 of the
calendar year immediately following the year in which the performance bonus was
earned. In addition, Executive may be entitled to participate in any other
incentive compensation and bonus plans or arrangements of the Bank or the
Company. Any incentive compensation will be paid in cash in accordance with the
terms of such plans or arrangements, or on a discretionary basis by the
Committee. Nothing paid to Executive under any such plans or arrangements will
be deemed to be in lieu of other compensation to which Executive is entitled
under this Agreement.

 

2



--------------------------------------------------------------------------------

(c) Benefit Plans. Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and executives
of the Company or the Bank. Without limiting the generality of the foregoing
provisions of this Section 4(c), Executive also will be entitled to participate
in any employee benefit plans including but not limited to, stock benefit plans,
retirement plans, supplemental retirement plans, pension plans, profit-sharing
plans, health-and-accident plans, or any other employee benefit plan or
arrangement made available by the Bank in the future to its senior executives
and key management employees, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements.

(d) Health, Dental, Life and Disability Coverage. The Bank shall provide
Executive with life, medical, dental and disability coverage made available by
the Bank to its senior executives and key management employees, subject to and
on a basis consistent with the terms, conditions and overall administration of
such coverage.

(e) Vacation and Leave. Executive will be entitled to paid vacation time each
year during the term of this Agreement measured on a fiscal or calendar year
basis, in accordance with the Bank’s customary practices, as well as sick leave,
holidays and other paid absences in accordance with the Bank’s policies and
procedures for senior executives. Any unused paid time off during an annual
period will be treated in accordance with the Bank’s personnel policies as in
effect from time to time.

(f) Expense Reimbursements. The Bank will reimburse Executive for all reasonable
travel, entertainment and other reasonable expenses incurred by Executive during
the course of performing his obligations under this Agreement, including,
without limitation, fees for memberships in such organizations as Executive and
the Board mutually agree are necessary and appropriate in connection with the
performance of his duties under this Agreement, upon substantiation of such
expenses in accordance with applicable policies and procedures of the Bank. All
reimbursements pursuant to this Section 4(f) shall be paid promptly by the Bank
and in any event no later than March 15 of the year immediately following the
year in which the expense was incurred.

 

5. WORKING FACILITIES

Executive’s principal place of employment will be at the Bank’s principal
executive offices. The Bank will provide Executive at his principal place of
employment with a private office, secretarial and other support services and
facilities suitable to his position with the Bank and necessary or appropriate
in connection with the performance of his duties under this Agreement.

 

3



--------------------------------------------------------------------------------

6. TERMINATION AND TERMINATION PAY

Subject to Section 7 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:

(a) Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate or
beneficiary will receive the compensation due to Executive through the last day
of the calendar month in which his death occurred, and the Bank will continue to
provide to Executive’s family for one (1) year after Executive’s death,
non-taxable medical and dental coverage substantially comparable (and on
substantially the same terms and conditions) to the coverage maintained by the
Bank for Executive and his family immediately prior to Executive’s death.

(b) Retirement. This Agreement will terminate upon Executive’s “Retirement”
under the retirement benefit plan or plans of the Bank in which he participates.
Executive will not be entitled to the termination benefits specified in
Section 6 or 7 hereof in the event of termination due to Retirement. For
purposes of this Agreement, termination of Executive’s employment based on
Retirement shall include termination of Executive’s employment by the Board for
any reason after Executive attains the age of sixty-five (65) or in accordance
with any retirement arrangement established by the Board with Executive’s
consent.

(c) Disability.

 

  (i) Termination of Executive’s employment based on “Disability” shall mean
termination because of any permanent and totally physical or mental impairment
that restricts Executive from performing all the essential functions of normal
employment. A determination as to whether Executive has suffered a Disability
shall be made by the Board with objective medical input. In the event of
termination due to Disability, Executive will be entitled to disability
benefits, if any, provided under a long term disability plan sponsored by the
Bank, if any.

 

  (ii) In the event the Board determines that Executive is Disabled, Executive
will no longer be obligated to perform services under this Agreement. Upon
Executive’s termination due to Disability, the Bank will cause to continue to
provide to Executive, life insurance and non-taxable medical and dental coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Company or the Bank for Executive immediately
prior to his termination for Disability. This coverage shall cease upon the
earlier of (i) three (3) years from the date of termination, or (ii) the date
Executive becomes eligible for Medicare coverage; provided further that if
Executive is covered by family coverage or coverage for self and spouse, then
Executive’s family or spouse shall continue to be covered for the remainder of
the three (3) year period, or in the case of the spouse, until the spouse
becomes eligible for Medicare coverage or obtains health care coverage
elsewhere, whichever period is less.

 

4



--------------------------------------------------------------------------------

(d) Termination for Cause.

 

  (i) The Board may by written notice to Executive in the form and manner
specified in this paragraph, immediately terminate his employment at any time
for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for Cause shall mean termination because of, in the good
faith determination of the Board, Executive’s:

 

  (1) material act of dishonesty in performing Executive’s duties on behalf of
the Bank;

 

  (2) willful misconduct that in the judgment of the Board will likely cause
economic damage to the Bank or injury to the business reputation of the Bank;

 

  (3) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);

 

  (4) breach of fiduciary duty involving personal profit;

 

  (5) intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;

 

  (6) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) that reflect adversely on the reputation of the
Bank, any felony conviction, any violation of law involving moral turpitude, or
any violation of a final cease-and-desist order; or

 

  (7) material breach by Executive of any provision of this Agreement.

 

  (ii) Notwithstanding the foregoing, prior to a Change in Control, Executive’s
termination for Cause will not become effective unless the Board has delivered
to Executive a copy of a notice of termination in accordance with Section 8(a)
hereof. Following a Change in Control, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
him a notice of termination which shall include a copy of a resolution duly
adopted by the affirmative vote of not less than a majority of the disinterested
members of the Board that Executive was guilty of the conduct described above
and specifying the particulars of such conduct.

 

5



--------------------------------------------------------------------------------

(e) Voluntary Termination by Executive. In addition to his other rights to
terminate his employment under this Agreement, Executive may voluntarily
terminate employment during the term of this Agreement upon at least sixty
(60) days prior written notice to the Board. Upon Executive’s voluntary
termination, he will receive only his compensation and vested rights and
benefits to the date of his termination. Following his voluntary termination of
employment under this Section 6(e), Executive will be subject to the
restrictions set forth in Sections 9(a) and 9(b) of this Agreement.

(f) Termination Without Cause or With Good Reason.

 

  (i) The Board may, by written notice to Executive, immediately terminate his
employment at any time for a reason other than Cause (a termination “Without
Cause”), and Executive may, by written notice to the Board, terminate this
Agreement at any time within ninety (90) days following an event constituting
“Good Reason,” as defined below (a termination “With Good Reason”); provided,
however, that the Bank shall have thirty (30) days to cure the “Good Reason”
condition, but the Bank may waive its right to cure. Any termination of
Executive’s employment, other than Termination for Cause shall have no effect on
or prejudice the vested rights of Executive under the Bank’s qualified or
non-qualified retirement, pension, savings, thrift, profit-sharing or stock
bonus plans, group life, health (including hospitalization, medical and major
medical), dental, accident and long term disability insurance plans or other
employee benefit plans or programs, or compensation plans or programs in which
Executive was a participant.

 

  (ii) In the event of termination under this Section 6(f), the Bank shall pay
Executive, or in the event of Executive’s subsequent death, Executive’s
beneficiary or estate, as the case may be, as severance pay, a cash lump sum
payment equal to three (3) times the sum of (i) the average annualized Base
Salary paid to Executive during the three (3) years prior to Executive’s date of
termination or such fewer number of years Executive has been employed by the
Bank, and (ii) the average rate of bonus paid to Executive during the three
(3) years prior to Executive’s date of termination or such fewer number of years
Executive has been employed by the Bank. Such payment shall be payable within
thirty (30) days following Executive’s date of termination, and will be subject
to applicable withholding taxes.

 

  (iii) In addition, the Bank will continue to provide to Executive, life
insurance coverage and non-taxable medical and dental insurance coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Bank for Executive immediately prior to his
termination. Such life insurance coverage and non-taxable medical and dental
insurance coverage shall cease upon the earlier of (i) the date which is three
(3) years from the date of termination, or (ii) with respect to each such
coverage (e.g., life insurance, medical and/or dental coverage), the date on
which such coverage is made available to the Executive through subsequent
employment.

 

6



--------------------------------------------------------------------------------

  (iv) “Good Reason” exists if, without Executive’s express written consent, any
of the following occurs:

 

  (1) a failure to elect or reelect or to appoint or reappoint Executive to
Executive Position;

 

  (2) a material change in Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1 above;

 

  (3) a liquidation or dissolution of the Bank other than liquidations or
dissolutions that are caused by reorganizations that do not negatively affect
the status of Executive;

 

  (4) a material reduction in Executive’s Base Salary or benefits provided in
this Agreement (other than a reduction authorized under Section 4(a), hereof or
a reduction or elimination of Executive’s benefits under one or more benefit
plans maintained by the Bank as part of a good faith, overall reduction or
elimination of such plans or benefits applicable to all participants in a manner
that does not discriminate against Executive (except as such discrimination may
be necessary to comply with applicable law));

 

  (5) a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the date of this Agreement; or

 

  (6) a material breach of this Agreement by the Bank.

(g) Termination and Board Membership. To the extent Executive is a member of the
board of directors of the Company, the Bank or any of their affiliates on the
date of termination of employment with the Bank (other than a termination due to
Retirement), Executive will resign from all of the boards of directors
immediately following such termination of employment with the Bank. Executive
will be obligated to tender this resignation regardless of the method or manner
of termination (other than termination due to Retirement), and such resignation
will not be conditioned upon any event or payment.

 

7. CHANGE IN CONTROL

(a) Change in Control Defined. For purposes of this Agreement, a “Change in
Control” shall mean (i) a change in the ownership of the Company or Bank, (ii) a
change in the effective control of the Company or Bank, or (iii) a change in the
ownership of a substantial portion of the assets of the Company or Bank, as
described below.

 

7



--------------------------------------------------------------------------------

  (i) A change in the ownership of a corporation occurs on the date that any one
person, or more than one person acting as a group (as defined in Treasury
Regulation 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Company or
Bank that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of such corporation. For these purposes, a change in ownership will not be
deemed to have occurred if no stock of the Company or Bank is outstanding.

 

  (ii) A change in the effective control of the Company or Bank occurs on the
date that either (i) any one person, or more than one person acting as a group
(as defined in Treasury Regulation 1.409A-3(i)(5)(vi)(D)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company or Bank
possessing 30 percent or more of the total voting power of the stock of the
Company or Bank, or (ii) a majority of the members of the Company’s or Bank’s
board of directors is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Company’s or Bank’s board of directors prior to the date of the appointment or
election, provided that this subsection “(ii)” is inapplicable where a majority
shareholder of the Company or Bank is another corporation.

 

  (iii) A change in a substantial portion of the Company’s or Bank’s assets
occurs on the date that any one person or more than one person acting as a group
(as defined in Treasury Regulation 1.409A-3(i)(5)(vii)(C)) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company or Bank that have
a total gross fair market value equal to or more than 40 percent of the total
gross fair market value of (i) all of the assets of the Company or Bank, or
(ii) the value of the assets being disposed of, either of which is determined
without regard to any liabilities associated with such assets. For all purposes
hereunder, the definition of Change in Control shall be construed to be
consistent with the requirements of Treasury Regulation 1.409A-3(i)(5), except
to the extent that such regulations are superseded by subsequent guidance.

(b) Change In Control Benefits. Upon the occurrence of a Change in Control, the
Bank shall pay Executive a lump-sum cash payment equal to three (3) times the
sum of (i) the average annualized Base Salary paid to Executive during the three
(3) years prior to the Change in Control or such fewer number of years Executive
has been employed with the Bank, and (ii) the average rate of bonus paid to
Executive during the three (3) years prior to the Change in Control or such
fewer number of years Executive has been employed with the Bank. Such payment
shall be payable within thirty (30) days following the date of the Change in
Control, and will be subject to all applicable withholding taxes.
Notwithstanding the foregoing, the cash payment made pursuant to this
Section 7(b) shall be made in lieu of any cash payments that are subsequently
triggered pursuant to Section 6(f)(ii) hereof.

 

8



--------------------------------------------------------------------------------

(c) 280G Cutback. Notwithstanding anything in this Agreement to the contrary, in
no event shall the aggregate payments or benefits to be made or afforded to
Executive under this Agreement, either as a stand-alone benefit or when
aggregated with other payments to, or for the benefit of, Executive that are
contingent on a Change in Control, constitute an “excess parachute payment”
under Section 280G of the Internal Revenue Code (“Code”) or any successor
thereto, and in order to avoid such a result, Executive’s benefits hereunder
shall be reduced, if necessary, to an amount, the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with Code Section 280G. In the event a reduction is
necessary, the cash severance payable pursuant to this Section 7 hereof shall be
reduced by the minimum amount necessary to result in no portion of the payments
and benefits payable by the Bank under this Section 7 being non-deductible
pursuant to Code Section 280G and subject to excise tax imposed under Code
Section 4999.

 

8. NOTICE

(a) Notice of Termination. A “notice of termination” shall mean a written notice
which shall indicate the specific termination provision in this Agreement relied
upon as a basis for termination of Executive’s employment.

(b) Date of Termination. “Date of termination” shall mean (i) if Executive’s
employment is terminated for Disability, thirty (30) days after a notice of
termination is given (provided that he shall not have returned to the
performance of his duties on a full-time basis during such thirty (30) day
period), (ii) if Executive terminates employment With Good Reason, thirty
(30) days after a notice of termination is given, or (iii) if Executive’s
employment is terminated for any other reason, the date specified in the notice
of termination.

(c) Good Faith Resolution. If the party receiving a notice of termination
desires to dispute or contest the basis or reasons for termination, the party
receiving the notice of termination must notify the other party within twenty
(20) days after receiving the notice of termination that such a dispute exists,
and shall pursue the resolution of such dispute in good faith and with
reasonable diligence pursuant to Section 17 of this Agreement. During the twenty
(20) days after receiving notice of termination and during the pendency of any
such dispute, the Bank shall not be obligated to pay Executive compensation or
other payments beyond the date of termination. Any amounts paid to Executive
upon resolution of such dispute under this Section shall be offset against or
reduce any other amounts due under this Agreement.

 

9. POST-TERMINATION OBLIGATIONS/NON-COMPETE

(a) Non-Solicitation/Non-Compete. Executive hereby covenants and agrees that,
for a period of one (1) year following his termination of employment with Bank
(other than a termination of employment following a Change in Control), he shall
not, without the written consent of Bank, either directly or indirectly:

 

  (i)

solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Bank, or any of its respective
subsidiaries or affiliates, to terminate his employment and

 

9



--------------------------------------------------------------------------------

 

accept employment or become affiliated with, or provide services for
compensation in any capacity whatsoever to, any business whatsoever that
competes with the business of the Bank, or any of their direct or indirect
subsidiaries or affiliates, that has headquarters or offices within twenty-five
(25) miles of any location(s) in which the Bank has business operations or has
filed an application for regulatory approval to establish an office;

 

  (ii) become an officer, employee, consultant, director, independent
contractor, agent, joint venturer, partner or trustee of any savings bank,
savings and loan association, savings and loan holding company, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker or any other entity that competes with the business of the Bank or any of
their direct or indirect subsidiaries or affiliates, that: (i) has a
headquarters within twenty-five (25) miles of any location(s) in which the Bank
has business operations or has filed an application for regulatory approval to
establish an office (the “Restricted Territory”) or (ii) has one or more
offices, but is not headquartered, within the Restricted Territory, but in the
latter case, only if Executive would be employed, conduct business or have other
responsibilities or duties within the Restricted Territory; or

 

  (iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Bank to
terminate an existing business or commercial relationship with the Bank.

(b) Confidentiality. Executive recognizes and acknowledges that the knowledge of
the business activities, plans for business activities, and all other
proprietary information of the Bank, as it may exist from time to time, are
valuable, special and unique assets of the business of the Bank. Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities or any other similar
proprietary information of the Bank to any person, firm, corporation, or other
entity for any reason or purpose whatsoever unless expressly authorized by the
Board or required by law. Notwithstanding the foregoing, Executive may disclose
any knowledge of banking, financial and/or economic principles, concepts or
ideas which are not solely and exclusively derived from the business plans and
activities of the Bank. Further, Executive may disclose information regarding
the business activities of the Bank to any bank regulator having regulatory
jurisdiction over the activities of the Bank pursuant to a formal regulatory
request. In the event of a breach or threatened breach by Executive of the
provisions of this Section, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Bank or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed. Nothing herein
will be construed as prohibiting the Bank from pursuing any other remedies
available to the Bank for such breach or threatened breach, including the
recovery of damages from Executive.

 

10



--------------------------------------------------------------------------------

(c) Information/Cooperation. Executive shall, upon reasonable notice, furnish
such information and assistance to the Bank as may be reasonably required by the
Bank, in connection with any litigation in which it or any of its subsidiaries
or affiliates is, or may become, a party; provided, however, that Executive
shall not be required to provide information or assistance with respect to any
litigation between Executive and the Bank or any other subsidiaries or
affiliates.

(d) Reliance. All payments and benefits to Executive under this Agreement shall
be subject to Executive’s compliance with this Section 9, to the extent
applicable. The parties hereto, recognizing that irreparable injury will result
to the Bank, its business and property in the event of Executive’s breach of
this Section 9, agree that, in the event of any such breach by Executive, the
Bank will be entitled, in addition to any other remedies and damages available,
to an injunction to restrain the violation hereof by Executive and all persons
acting for or with Executive. Executive represents and admits that Executive’s
experience and capabilities are such that Executive can obtain employment in a
business engaged in other lines of business than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood. Nothing herein will be construed as prohibiting the Bank
from pursuing any other remedies available to them for such breach or threatened
breach, including the recovery of damages from Executive.

 

10. SOURCE OF PAYMENTS/RELEASE

(a) All payments provided in this Agreement shall be timely paid in cash or
check from the general funds of the Bank.

(b) Notwithstanding anything to the contrary in this Agreement, Executive shall
not be entitled to any payments or benefits under Section 6 of this Agreement
unless and until Executive executes an unconditional release of any claims
against the Company, the Bank, and their affiliates, including their officers,
directors, successors and assigns, releasing said persons from any and all
claims, rights, demands, causes of action, suits, arbitrations or grievances
relating to the employment relationship other than claims for benefits under
tax-qualified plans or other benefit plans in which Executive is vested, claims
for benefits required by applicable law or claims with respect to obligations
set forth in this Agreement that survive the termination of this Agreement.

 

11. REQUIRED REGULATORY PROVISIONS

(a) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

(b) Notwithstanding anything else in this Agreement to the contrary, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Code Section 409A.
For purposes of this Agreement, a “Separation from Service” shall have occurred
if the Bank and Executive

 

11



--------------------------------------------------------------------------------

reasonably anticipate that either no further services will be performed by
Executive after the date of the termination (whether as an employee or as an
independent contractor) or the level of further services performed is less than
50% of the average level of bona fide services in the thirty-six (36) months
immediately preceding the termination. For all purposes hereunder, the
definition of Separation from Service shall be interpreted consistent with
Treasury Regulation Section 1.409A-1(h)(ii).

(c) Notwithstanding the foregoing, in the event the Executive is a Specified
Employee (as defined herein), then, solely, to the extent required to avoid
penalties under Code Section 409A, the Executive’s payments shall be delayed
until the first day of the seventh month following the Executive’s Separation
from Service. A “Specified Employee” shall be interpreted to comply with Code
Section 409A and shall mean a key employee within the meaning of Code
Section 416(i) (without regard to paragraph 5 thereof), but an individual shall
be a “Specified Employee” only if the Bank or Company is or becomes a publicly
traded company.

 

12. NO ATTACHMENT

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

 

13. ENTIRE AGREEMENT; MODIFICATION AND WAIVER

(a) This Agreement contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof, except that the parties acknowledge that this Agreement shall not affect
any of the rights and obligations of the parties under any agreement or plan
entered into with or by the Bank pursuant to which Executive may receive
compensation or benefits except as set forth in Section 6(d) hereof.

(b) This Agreement may not be modified or amended except by an instrument in
writing signed by each of the parties hereto.

(c) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

14. SEVERABILITY

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

12



--------------------------------------------------------------------------------

15. HEADINGS FOR REFERENCE ONLY

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

16. GOVERNING LAW

This Agreement shall be governed by the laws of the State of New Jersey, but
only to the extent not superseded by federal law.

 

17. ARBITRATION

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Bank and Executive, sitting in a
location selected by the Bank within twenty-five (25) miles from the main office
of the Bank, in accordance with the rules of the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

18. PAYMENT OF LEGAL FEES

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute or question of interpretation relating to this Agreement
shall be paid or reimbursed by the Bank, provided that (i) the dispute or
interpretation has been settled by Executive and the Bank or resolved in
Executive’s favor, (ii) Executive has provided prior written notice to the Bank
of his intention to retain counsel and the name of counsel, and (iii) such
reimbursement shall occur no later than sixty (60) days after the end of the
year in which the dispute is settled or resolved in Executive’s favor.

 

19. INDEMNIFICATION

(a) Indemnification. The Bank agrees to indemnify Executive (and his heirs,
executors, and administrators), and to advance expenses related to this
indemnification, to the fullest extent permitted under applicable law and
regulations against any and all expenses and liabilities that Executive
reasonably incurs in connection with or arising out of any action, suit, or
proceeding in which he may be involved by reason of his service as a director or
officer of the Bank or any other affiliates (whether or not he continues to be a
director or officer at the time of incurring any such expenses or liabilities).
Covered expenses and liabilities include, but are not limited to, judgments,
court costs, and attorneys’ fees and the costs of reasonable settlements,
subject to Board approval, if the action is brought against Executive in his
capacity as an officer or director of the Bank. Indemnification for expenses
will not extend to matters related to Executive’s termination for Cause.
Notwithstanding anything in this Section 19 to the contrary, the Bank will not
be required to provide indemnification prohibited by applicable law or
regulation. The obligations of this Section 19 will survive the term of this
Agreement for a period of six (6) years.

 

13



--------------------------------------------------------------------------------

(b) Insurance. During the period for which the Bank must indemnify Executive,
the Bank will provide Executive with coverage under a directors’ and officers’
liability policy at the Bank’s expense, that is at least equivalent to the
coverage provided to directors and senior executives of the Bank.

 

20. SUCCESSORS AND ASSIGNS

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

[Signature Page to Follow]

 

14



--------------------------------------------------------------------------------

SIGNATURES

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
dates set forth below.

 

    BCB COMMUNITY BANK July 6, 2010     By:  

/s/ Mark Hogan

Date       Name   Mark Hogan       Title   Chairman of the Board     EXECUTIVE
July 6, 2010     By:  

/s/ Donald Mindiak

Date       Donald Mindiak

 

15